DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1, 18 and 27 contain variations of the limitations "determining a filter coefficient of a cross-component adaptive loop filter, the filter coefficient having a dynamic range between a first value and a second value corresponding to (-(1<<(k-c))+1, (1<<(k-c))-1) for a value k, k being a number of bits used to represent a decimal value for the filter coefficient, a value of c, c representing an offset value to the value of k, and ‘<<’ representing a bitwise left shift operator" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Dong (U.S. 2014/0092999), Chuang (WO 2020259538), Segall (WO 2020262396), Hanhart (U.S. 2020/0260120), Misra ("Cross-Component Adaptive Loop Filter for Chroma", 15th JVET Meeting, 20190703-0190712, Gothenburg, (The Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16), No. IVET-O0636_r1, 7 July 2019 (2019-07-07), XP030220123), and Su ("CE2-related: Reduction of Bits for ALF Coefficient Fractional Part", 12th JVET Meeting, 20181003-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).